UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 19, 2011 WOLVERINE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-35034 27-3939016 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(989) 631-4280 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 19, 2011, Wolverine Bancorp, Inc. (the “Registrant”) issued a press release announcing the consummation of the Registrant’s stock offering and the mutual to stock conversion of Wolverine Bank. A press release giving details associated with the Registrant’s stock offering and the conversion closing is attached as Exhibit 99.1 to this report. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibit: 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WOLVERINE BANCORP, INC. DATE:January 19, 2011 By: /s/ Rick A. Rosinski Rick A. Rosinski Chief Operating Officer and Treasurer
